Fourth Court of Appeals
                                       San Antonio, Texas

                                              JUDGMENT
                                           No. 04-15-00405-CV

                               David GILLESPIE and Michael O’Brien,
                                           Appellants

                                                      v.

                              A.L. HERNDEN and Frederick R. Zlotucha,
                                          Appellees

                     From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-10278
                         Honorable Cathleen M. Stryker, Judge Presiding 1

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

        In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
We ORDER that appellees A.L. Hernden and Frederick R. Zlotucha may recover their costs of
court for this appeal from appellants David Gillespie and Michael O’Brien.

        SIGNED December 14, 2016.


                                                        _____________________________
                                                        Patricia O. Alvarez, Justice




1
 The Honorable Larry Noll is the presiding judge of the 408th Judicial District Court. The Honorable Cathleen M.
Stryker, presiding judge of the 224th Judicial District Court, signed the final judgment.